Title: From George Washington to Brigadier General Edward Hand, 4 September 1777
From: Washington, George
To: Hand, Edward

 

Sir,
Head Quarters Wilmington [Del.] Septemr 4th 1777.

Colonel Broadhead of the 8th Pensylvania regiment has represented to me, that several of his officers sent to Westmoreland with large sums of public money, for the purposes of recruiting men for his corps & recovering others who had deserted from it, were detained by your influence and countenance from their regiment. I know not what foundation he may have for this assertion; but if the fact be true, it is a piece of conduct of a very unwarrantable and injurious nature; and I must desire, that on receipt of this, you will not only order those officers to proceed immediately with their men to join their corps, but will take pains, to see that they punctually comply with that order.
It is probable before this reaches you, you will have heard of For⟨t Sta⟩nwix being relieved on the approach of General Arnold. The enemy retreated precipitately leaving all their baggage, tents and four royals behind them, which fell into our hands. A number of prisoners were also taken, and many deserters came over to us. I am Sir Yr most Obedt.

P.S. the Officers Perticularly mentioned are—Captn Samuel Miller Lieut. Richard Richardson Lieut. John Hughes.

